Mr. Chief-Justice TANEY
delivered the opinion of the court.
Upon examining the bill in this case, it is not-easy to determine, from the loose manner in which it is drawn,’ whether the complainant claimed the .relief he asked for on the ground that the representations made to him by the defendant were false and fraudulent; or on the ground that the consideration for which thé note was given had failed, because the defendant was unable to convey him a title to the Indian reservations.
It is evident, however, that the suit was not brought to uphold *58any title-or right which the complainant claimed under the Choctaw treaty, or under the law of Congress which he states to have been passed upon the subject. For he does not ask for a conveyance of the reservations, nor of the Indian title to them. And he does not even aver that these claims are valid, or that he hás any title to them ; but, on the contrary, charges that none of the claims had been secured, and states that he did not think it probable that they would .he obtained by the assignees of the Indians. And as the case has been removed here from the decision of a state court, we have no right toL review it unless the complainant claimed some right under the treaty w' h the Choctaws or the act of Congress, and the decision of the state court had been against the right, title, cur privilege specially set up by him ; and even in that case, the power of revision given to this court extends no further than to the particular question thus raised and decided against the party. In the case before us, no such title, right, or privilege was claimed by the bill, and of course no decision was made against it in the state court. We therefore can exercise no jurisdiction, in the case, and are not authorized to exámine any questions of fraud or failure of consideration, or breach of contract, which the bill may be supposed to present, and upon which the court of the State of Tennessee may now decide.
Upon referring to the reports of this court, it will be seen that the 25th section of the act of Congress of 1789, under, which thig writ of error is brought, has been often the subject of examination and comment in this court, and the construction of the section and the practice under it well sbttled by many decisions. It is unnecessary to repeat here what the court have said upon former occasions. It is very clear, that this case is not within the provisions of the section, and the writ of error must therefore be dismissed for want of jurisdiction.